Citation Nr: 1101716	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-10 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disability, to include secondary to service connected neck 
strain with minimal spurring. 

2.	Entitlement to service connection for varicose veins in right 
leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to July 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

The Veteran submitted her original claim for service connection 
for left shoulder condition in August 2006.  Her claim was denied 
by the RO in Jackson, Mississippi, in January 2007, due to a lack 
of a formal diagnosis.  In June 2007, the Veteran submitted a 
request for reconsideration and subsequently, in July 2007, the 
RO in Roanoke denied the Veteran's claim.  Finally, in December 
2007, the Veteran submitted a request to reopen the claim based 
on a new theory of entitlement, specifically claiming her left 
shoulder condition was secondary to the service connected neck 
strain with minimal spurring.  Therefore, the issue above has 
been recharacterized to reflect the Veteran's contention.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.





REMAND

The Veteran and her representative contend, in substance, that 
the Veteran has a left shoulder condition, to include as 
secondary to her service-connected neck strain with minimal 
spurring; and varicose veins in the right leg related to her 
military service.  

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may also 
be granted for disability shown to be proximately due to, or the 
result of, a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a non 
service- connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

VA is also required to provide a VA medical examination in 
service connection claims when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with a veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Left shoulder 

The Veteran testified at the Board hearing in November 2010 that 
her left shoulder condition was related to her service connected 
neck disorder.  The Veteran stated she was injured following a 
motor vehicle accident in 2002 and was treated by a chiropractor 
and had physical therapy while in service.  Following service, 
the Veteran testified she was diagnosed with a left shoulder 
disability in October 2007 at a VA medical center.  She is 
currently service connected for neck strain with minimal 
spurring.

According to in-service treatment records, the Veteran complained 
of and received treatment for left shoulder pain and or tingling 
as early as November 1998.  The Veteran has stated on several 
occasions that the pain has been linked with her neck disorder.  
The Board notes that in the Report of Medical History at 
separation, the Veteran indicated that she had pain in her 
shoulder.  

The October 2007 VA treatment records indicate that the Veteran 
stated she was concerned about left shoulder pain with numbness 
into the arm.  A physical examination revealed a decreased range 
of motion in extension and abduction in the left shoulder.  The 
x-ray of the left shoulder revealed the bony structure were 
aligned normally and there was "no evidence of fracture 
deformity or any definite joint change.  No soft tissue 
calcifications are present."  While pain in the left shoulder 
was noted, the primary diagnosis was that there were no 
significant abnormality.

Despite the lack of diagnosis, based on the complaints and 
treatment during service, and the Veteran's testimony that her 
left shoulder disability is related to her service connected neck 
disability, the Board finds that further development is necessary 
before a final determination is made.  Therefore, the Veteran 
should be afforded a VA examination to determine clarify the 
diagnosis and the etiology of the disability.  38 C.F.R. § 
3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 121 (1991) 
(duty to assist may include conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one).

Varicose veins

The Veteran testified at the November 2010 Board hearing that she 
first noticed varicose veins during service, specifically in 
2001.  She stated she was not treated for varicose veins during 
service although they started to become painful from 2002 to 
2006.  She claimed they may have resulted from her duties as a 
mechanic, or "watch stander," where she was required to stand 
for long periods of time in engine rooms and metal decks.  The 
Veteran stated she sought treatment at the VA medical center 
after separation from the military.

As stated by the Veteran, according to the in-service treatment 
records, there is no evidence of complaint or treatment for 
varicose veins during service. 

According to the VA treatment records post-service, in May 2007, 
the Veteran was treated for and diagnosed with varicose veins.  
On this occasion, the Veteran reported she experienced discomfort 
in her right leg "after standing long periods [i.e.] work as a 
waitress" and was treated with compression stockings.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

Therefore, although there is no evidence treatment or complaint 
during service, the Board finds the Veteran is competent to 
testify of her symptoms of varicose veins during service and 
given the current diagnosis for varicose veins in the right leg 
further development is necessary to determine if it is 
etiologically related to service. 


Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination to dentify any left shoulder 
disability.  The examiner is asked to 
determine the nature and etiology of any 
diagnosed left shoulder disability and to 
state whether it is at least as likely or 
not that it is etiologically related to 
the Veteran's service or to her service 
connected neck strain with minimal 
spurring.  

The claims file should be provided to the 
examiner for review in conjunction with 
the examination and such should be 
acknowledged.  All appropriate testing 
should be accomplished.  Rationale for the 
opinion rendered should be provided.

2.	Schedule the Veteran for an examination to 
determine whether it is as likely as not 
that the Veteran's varicose veins in the 
right leg is related to her military 
service. 

The claims file should be provided to the 
examiner for review in conjunction with 
the examination and such should be 
acknowledged.  All appropriate testing 
should be accomplished.  Rationale for the 
opinion rendered should be provided.

3.	Thereafter, the AMC should readjudicate 
the Veteran's claims.  If the benefit 
sought on appeal remains denied, she and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


